I am of the opinion that the result reached by the majority is wrong, whether it is based on the doctrine of res judicata or estoppel by judgment. The opinion does not make clear which doctrine is relied on. The distinction between the two is well defined and has been many times stated in the textbooks and decisions, but is often overlooked or misapplied. It is this: Res judicata applies where the same cause of action is involved in both actions, and the parties in the second action are concluded not only as to all matters actually litigated, but also as to all matters which might or should have been litigated, in the first action; estoppel by judgment applies where the causes of action are different and the parties in the second action are concluded as to only such material facts as were distinctly put in issue and actually determined in the first action. See 34 C. J. 744, 915; 15 R.C.L. 962, 973, 979, 980; Freeman on Judgments (5th Ed.) § 689; McDuffie v. Geiser Mfg. Co. (1913) 41 Okla. 488, 138 P. 1029; Cressler v. Brown (1920) 79 Okla. 170, 192 P. 417; Fulsom v. Mason (1924)107 Okla. 70, 229 P. 1072; Higgins v. Durant (1926) 115 Okla. 152,243 P. 732; McKee v. Producers  Refiners Corporation (1935)170 Okla. 559, 41 P.2d 466; State ex rel. Barnett v. Wood (1935) 171 Okla. 341, 43 P.2d 136; Uphoff v. Meier (1939)184 Okla. 378, 87 P.2d 960; Bates v. Bodie, 245 U.S. 520, 38 S. Ct. 182.
Can the majority opinion be justified under the doctrine of res judicata? I think not. The causes of action are not the same. The first was an action by Clement against the Prices to recover $5,000 on a contract liability, in which the attachment was issued. The second action is by the Prices against Clement to recover $24,600 in a tort action, abuse of process, which grew out of the wrongful and malicious levy of the attachment order on a grossly excessive amount of property.
Can the majority opinion be justified under the doctrine of estoppel by judgment? *Page 308 
I think not. I take it to be obvious that if the Prices had filed no motion to dissolve the attachment, no one would contend that the judgment in the first case would estop them in the instant case. But did the order overruling the motion to dissolve the attachment and the judgment directing the sale of the attached property operate as an estoppel by judgment in the instant case? I think not for the reason that the motion to dissolve the attachment was based upon the ground that the same was "not issued and served in accordance with law, and that said proceedings are void and should be dismissed." This motion simply raised the legal question as to whether the attachment was legally issued as provided by sections 597-600, O. S. 1931, 12 O.S.A. 1151, 1152, 1153, 1154, and legally served in the manner required by sections 601-608, O. S. 1931, 12 O.S.A. 752, 753, 754, 1155, 1156, 1157, 1158, 1159. The validity or invalidity of the attachment order is immaterial in the action for abuse of process. I Am. Jur. 179; 50 C. J. 617; Cooley on Torts (4th Ed.) § 131; Tuthill v. Sherman (S.D. 1913) 142 N.W. 257. An excessive levy does not invalidate an attachment otherwise valid. 6 C. J. 238, 7 C.J.S. 408; 4 Am. Jur. 907; Hodgen v. Roy, 102 Kan. 197, 169 P. 1143; McConnell v. Kaufman,5 Wash. 686, 32 P. 782; Backus v. Barber, 107 Mich. 468, 65 N.W. 379. And it follows that a motion to dissolve an order of attachment on the ground that it was not issued or served according to law does not raise the question of excessiveness of the levy. Dade Park Jockey Club v. Commonwealth, 253 Ky. 314,69 S.W.2d 363; Bradshaw v. Tinsley (Tex. Civ. App.)23 S.W. 184. It also follows that the motion to dissolve did not in fact or in law raise the question of excessive levy or the ulterior motive in causing the same to be made. These are the two essential elements of the present action of abuse of process. 1 Am. Jur. 176; 1 R.C.L. 102; 50 C. J. 612; 80 A.L.R. 580, note.
Not only was the excessiveness of the levy not raised by the motion to dissolve, but the record shows that the court did not consider or pass upon the motive or excessiveness of the levy. This he could not do, as the question was not presented to him. 15 R.C.L. 979; Freeman on Judgments (5th Ed.) § 689. The order overruling the motion recites that it was considered "upon the basis of the same being void." For the same reason the judgment sustaining the attachment and ordering the attached property sold did not adjudicate the issues in the present case.
Of course, if the Prices had moved to discharge from the levy all the attached property in excess of the plaintiff's claim, such a motion would have raised the question of excessiveness of the levy, and a ruling thereon would probably have operated as an estoppel by judgment in the present action.
For the foregoing reasons, I respectfully dissent.